— Mikoll, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered March 15, 1985, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
Defendant’s sole contention on this appeal is that his sentence of 4 to 12 years’ imprisonment is excessive. That sentence, however, was not in excess of that which was agreed upon as a term and condition of the acceptance of his guilty plea. The plea was entered after August 31, 1984, the effective date of a change in the law which restricted a defendant’s right to appeal as of right on the ground of excessive sentence where the sentence imposed did not exceed the term agreed to as a condition of the plea (see, CPL 450.10 [1], [2], as amended by L 1984, ch 671, §§ 3, 4, 7). Thus, under these circumstances, defendant may not appeal as of right. Absent permission to appeal, this court lacks jurisdiction to entertain the appeal and it must therefore be dismissed (see, People v Hickman, 111 AD2d 959). Furthermore, were we to reach the merits of defendant’s argument, we would reject it.
*805Appeal dismissed. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.